Citation Nr: 0603659	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-14 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE


Entitlement to a compensable rating for the service-connected 
deviated nasal septum.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from August 1949 to 
November 1952.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Hartford, Connecticut Regional Office 
(RO).  

In January 2005, the Board denied the veteran's claim for an 
increased rating for the service-connected deviated nasal 
septum.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated in 
August 2005, the Court granted a Joint Motion for Remand 
(JMR), vacated the January 2005 Board decision and remanded 
the case for compliance with the terms of the JMR.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran filed a claim for an increased rating for the 
service-connected deviated septum in October 2000.  A VA 
examination was conducted in March 2003 and the assessment 
was nasal obstruction secondary to hypertrophy of the 
turbinates of the left nostril.  The JMR indicated that the 
examiner did not state whether "obstruction" meant partial 
or complete obstruction.  In denying the claim, the Board 
found that the examiner's findings was not indicative of a 
complete obstruction.  The JMR pointed out that it appeared 
that the Board, lacking medical support for its finding, 
formulated its own medical opinion when it stated that 
assessment of "nasal obstruction" did not entail a complete 
obstruction of the left nostril.  The Court has held that the 
Board may not substitute its own medical judgment for 
independent medical evidence.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

In May 2005, after the Board's decision was appealed to the 
Court, but prior to the August 2005 Order vacating and 
remanded the case, the veteran submitted a claim for an 
increased rating for deviated nasal septum.  At that time, he 
also indicated that he desired a hearing at the RO.  He had 
cancelled a previously requested RO hearing in March 2003.  
In a September 2005 letter, the RO acknowledged the May 2005 
claim and advised him that since the pending increased rating 
claim had been remanded to the Board by the Court, the 
increased rating claim on the same issue had been cancelled. 

An additional VA examination was conducted in August 2005.  
The examination report noted decreased patency of the nose on 
the right and left.  It was noted that the service medical 
records were not available for review and the assessment was 
chronic symptoms of rhinitis, refractory to antihistamines 
and nasal sprays, with mild functional limitations.  

The service-connected residuals of a deviated septum is rated 
under Diagnostic Code 6502 which provides that a 10 percent 
rating is warranted with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  

The most recent VA examination includes findings that 
indicate some nasal obstruction bilaterally without 
specifying whether it is to a degree of 50 percent.  In light 
of the Court's Order, the case must be remanded for an 
additional VA examination which includes the specific 
clinical findings needed to determine the appropriate rating.  
In addition, it should be clarified whether the veteran wants 
to testify at a hearing at the RO, and if so, such a hearing 
should be scheduled.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
the service-connected deviated nasal 
septum since May 2005.  Where 
appropriate, consent forms for the 
release to the VA of any private medical 
records should be obtained from the 
veteran.  Thereafter, the RO should 
obtain copies of all identified treatment 
records of the veteran which are not 
currently in the file, including both 
private and VA records, and associate 
them with the claims folder.

2.  The veteran should be contacted to 
clarify whether he wants a hearing at the 
RO, and if so, such hearing should be 
scheduled.

3.  Thereafter, the veteran should be 
afforded the appropriate VA examination 
to determine the nature and extent of his 
service-connected deviated nasal septum.  
Such tests as the examiner deems 
necessary should be performed.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  Detailed clinical findings 
in terms of the Rating Schedule must be 
recorded in order to evaluate the 
severity of the service-connected 
disorder.  In particular, the examiner 
should indicate whether the residuals of 
a deviated septum is manifested by 50 
percent obstruction of the nasal passage 
on both sides or complete obstruction on 
one side.

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.


Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED for the following:  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

